DETAILED ACTION
This is a Non-Final Office Action in response to restriction requirement filed 09/29/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action.  It is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Status of Claims
Claims 1-28 are currently pending in the application and have been examined.
Claim Objections
Claims 12, 18, 20, 21, 23, 27 are objected to because of the following informalities: claims 12, 18, 20, 21, 23, 27 recite the acronym (SSP) and claims 12, 20, 23 recite the acronym (DSP) without spelling its definition first. Applicant needs to define what the acronym stands for prior to using it. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-28 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-28, the independent claims (claims 1, 12 and 23) are directed, in part, to a method and a system for de-duplicating bids for an advertising request. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-11, 23-28 are directed to a method comprising a series of steps which falls under the statutory category of a process and claims 12-22 are directed to a system which falls under the statutory category of a machine. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to de-duplicating bids for an advertising request…comprising: receiving an ad request from a requestor service; creating a fingerprint based on metadata of the ad request; determining if the fingerprint matches a pre-existing fingerprint within a database; holding an auction for bids from one or more ad buyers for the ad request associated with the fingerprint; … receiving one or more additional ad request from the requestor service or a separate service; creating an additional fingerprint for each of the one or more additional ad request; determining if the additional fingerprint matches a pre-existing fingerprint within the database… designating the one or more additional ad request as a duplicate request and withholding the duplicate request from the auction; comparing bids from the auction to identify a highest bid for the ad request associated with the fingerprint; and submitting the highest bid to the requestor service. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “online environment”, “a database”, “a processor”, “SSP” (Supply Side Platform), “DSP” (Demand Side Platform). These additional elements in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1, 5 and 6 and related text and [0071-0073] to understand that the invention may be implemented in a generic environment that Some embodiments may be described in the general context of processor-executable instructions or logic, such as program application modules, objects, or macros being executed by one or more processors. Those skilled in the relevant art will appreciate that the described embodiments, as well as other embodiments, can be practiced with various processor-based system configurations, including handheld devices, such as smartphones and tablet computers, wearable devices, multiprocessor systems, microprocessor-based or programmable consumer electronics, personal computers ("PCs"), network PCs, minicomputers, mainframe computers, and the like. The processor-based system  may, for example, take the form  of a smartphone or tablet computer, which includes one or more processors 1006, a system memory 1008 and a system bus 1010 that links various system components including the system memory 1008 to the processor(s) 1006. The system 1000 may be a single system or more than one system or other networked computing device. [00073]      The processor(s) 1006 may be any logic processing unit, such as one or more central processing units (CPUs), microprocessors, digital signal processors (DSPs), application-specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), etc.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-11, 13-22, 24-28 and the additional element “multiple servers”, recited in claims 4/15/26, further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-16, 18-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2003/0220835 (hereinafter; Barnes) in view of US Pub. No. 2017/0242868 (hereinafter; Doan).
Regarding claim 1, Barnes discloses: 
A method for de-duplicating bids for an advertising request in a real-time bidding online environment, (Barnes [0151] discloses removing duplicate data; [0488] discloses removing duplicates including placement of advertisements) comprising: receiving an ad request from a requestor service; (Barnes [0241] discloses requests by the user to view advertisements (i.e. ad request))
creating a fingerprint based on metadata of the ad request; (Barnes [0103] discloses fingerprint data as part of the authentication module.)
determining if the fingerprint matches a pre-existing fingerprint within a database; (Barnes [0109] discloses authentication data that may be stored and retrieved in order to determine if it matches data stored in a memory.)
if the fingerprint does not match a pre-existing fingerprint, writing the fingerprint to the database; (Barnes [0050]; [0109] discloses profiles including fingerprint data that matches and does not match.)
holding an auction for bids from one or more ad buyers for the ad request associated with the fingerprint; (Barnes [0011] discloses a system for facilitating localized auctions.)
before or after the auction, receiving one or more additional ad request from the requestor service or a separate service; (Barnes [0233] discloses transmitting and advertisement in response to a request.)
creating an additional fingerprint for each of the one or more additional ad request; (Barnes [0104-0105] disclose using additional authentication information from the user including a fingerprint upon the user submitting a request.)
determining if the additional fingerprint matches a pre-existing fingerprint within the database and, (Barnes [0050]; [0109] discloses profiles including fingerprint data that matches and does not match.)
comparing bids from the auction to identify a highest bid for the ad request associated with the fingerprint; (Barnes [0030] discloses information associated with highest bids and using that information to bid.)
and submitting the highest bid to the requestor service. (Barnes [0270] discloses using bid prices in order to determine if the vendor may or may not transmit the advertisement, the vendor has set a maximum bid price.)
Although Barnes discloses systems and methods for de-duplicating bids for an advertising request based on an ad request including auctions and sending/receiving and storing information about highest bids, Barnes does not specifically disclose withholding duplicates. However, Doan discloses the following limitations:
if a match is determined, designating the one or more additional ad request as a duplicate request and withholding the duplicate request from the auction; (Doan Fig.6 discloses clusters of records that are matched in order to match duplicate records; [0005] discloses removing duplicate records; [0028] discloses de-duplication.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for de-duplicating bids of Barnes with the use of key values of Doan to determine provisional duplicates in order to improve performance of a database as related to identifying and removing duplicate records (Doan [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 2, Barnes discloses:
The method of claim 1, wherein the fingerprint comprises a combination of elements of the metadata configured to verify a website and a user and to define attributes of the ad request. (Barnes [0417] discloses training software to interact with websites the user accesses frequently.)
Regarding claim 3, although Barnes discloses systems and methods for de-duplicating bids for an advertising request based on an ad request including auctions and sending/receiving and storing information about highest bids and using fingerprint data, Barnes does not specifically disclose an internet protocol or date and time. However, Doan discloses the following limitations:
The method of claim 1, wherein the fingerprint comprises a hash comprising at least two of an internet protocol ("IP") address, uniform resource locator ("URL"), and a date and time. (Doan [0090] discloses an internet protocol; [0128] discloses date information; [0103] discloses specified times.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for de-duplicating bids of Barnes with the use of key values of Doan to determine provisional duplicates in order to improve performance of a database as related to identifying and removing duplicate records (Doan [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 4, Barnes discloses,
The method of claim 1, wherein the database resides in shared memory across multiple servers configured to receive ad requests. (Barnes [0145] discloses retrieving necessary information from a database, by transmitting a request for an acknowledgement from any available storage devices and by transmitting a request to a network server or master.)
Regarding claim 5, Barnes discloses:
The method of claim 1, wherein bids received during the auction are stored in the database in association with the fingerprint. (Barnes [0302] discloses devices that store bidders and bids information; [0304] discloses receiving and storing bids and associated bid information.) 
Regarding claim 7, although Barnes discloses systems and methods for de-duplicating bids for an advertising request based on an ad request including auctions and sending/receiving and storing information about highest bids and using fingerprint data, Barnes does not specifically disclose withholding duplicates. However, Doan discloses the following limitations:
The method of claim 1, wherein withholding the duplicate request from the auction includes waiting long enough for the auction to complete, wherein the highest bid is also sent to the separate service.  (Doan [0005] discloses removing duplicate records; [0028] discloses de-duplication.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for de-duplicating bids of Barnes with the use of key values of Doan to determine provisional duplicates in order to improve performance of a database as related to identifying and removing duplicate records (Doan [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

Regarding claim 8, Barnes discloses:
The method of claim 1, wherein a highest number of bids including the highest bid are communicated to the requestor service. (Barnes [0304] discloses transmitting information about highest bids to devices of users.)
Regarding claim 9, although Barnes discloses systems and methods for de-duplicating bids for an advertising request based on an ad request including auctions and sending/receiving and storing information about highest bids and using fingerprint data, Barnes does not specifically disclose provisional duplicates. However, Doan discloses the following limitations:
The method of claim 1, further comprising configuring a processor to perform further processing wherein, if a match is determined, prior to withholding a duplicate request from an auction: designating the duplicate request as a provisional duplicate and further processing the provisional duplicate to determine whether exceptions have been configured by one or more of the requestor service or the one or more ad buyers; and if exceptions are found, advancing the provisional duplicate for inclusion in the auction. (Doan Fig. 6; [0079] disclose clusters of records that are matched based on key values and a duplicate matching module that uses those key values and setting a duplicate set as “null”.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for de-duplicating bids of Barnes with the use of key values of Doan to determine provisional duplicates in order to improve performance of a database as related to identifying and removing duplicate records (Doan [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 10, although Barnes discloses systems and methods for de-duplicating bids for an advertising request based on an ad request including auctions and sending/receiving and storing information about highest bids and using fingerprint data, Barnes does not specifically disclose provisional duplicates. However, Doan discloses the following limitations:
The method of claim 9, wherein a user interface is configured by the requestor service to allow all provisional duplicates to be advanced for inclusion in the auction. (Doan [0024] discloses the use of key values when determining matches and matching duplicate records.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for de-duplicating bids of Barnes with the use of key values of Doan to determine provisional duplicates in order to improve performance of a database as related to identifying and removing duplicate records (Doan [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 11, Barnes discloses:
The method of claim 10, wherein the user interface is configured to allow provisional duplicates to advance to auction based on one or more of a timestamp within the fingerprint for the ad request, and a predetermined number of provisional duplicates. (Barnes [0265] discloses number and timing of advertisements in all of the applications and duration.)  
Regarding claim 12, Barnes discloses:
A system for de-duplicating bids for an advertising request in a real-time bidding online environment, (Barnes [0151] discloses removing duplicate data; [0488] discloses removing duplicates including placement of advertisements) comprising: a processor configured to execute instructions for de-duplicating ad requests, the instructions comprising: receiving an ad request from a SSP; (Barnes [0241] discloses requests by the user to view advertisements (i.e. ad request))
creating a fingerprint based on metadata of the ad request; (Barnes [0103] discloses fingerprint data as part of the authentication module.)
determining if the fingerprint matches a pre-existing fingerprint within a database; (Barnes [0109] discloses authentication data that may be stored and retrieved in order to determine if it matches data stored in a memory.)
if the fingerprint does not match a pre-existing fingerprint, writing the fingerprint to the database; (Barnes [0050]; [0109] discloses profiles including fingerprint data that matches and does not match.)
holding an auction for bids from one or more DSPs for the ad request associated with the fingerprint; (Barnes [0011] discloses a system for facilitating localized auctions.)
before or after the auction, receiving one or more additional ad request from the SSP or another SSP; (Barnes [0233] discloses transmitting and advertisement in response to a request.)
creating an additional fingerprint for each of the one or more additional ad request; (Barnes [0104-0105] disclose using additional authentication information from the user including a fingerprint upon the user submitting a request.)
determining if the additional fingerprint matches a pre-existing fingerprint within the database and, (Barnes [0050]; [0109] discloses profiles including fingerprint data that matches and does not match.)
comparing bids from the auction to identify a highest bid for the ad request associated with the fingerprint; (Barnes [0030] discloses information associated with highest bids and using that information to bid.)
and submitting the highest bid to the SSP. (Barnes [0270] discloses using bid prices in order to determine if the vendor may or may not transmit the advertisement, the vendor has set a maximum bid price.)  
Although Barnes discloses systems and methods for de-duplicating bids for an advertising request based on an ad request including auctions and sending/receiving and storing information about highest bids, Barnes does not specifically disclose withholding duplicates. However, Doan discloses the following limitations:
if a match is determined, designating the one or more additional ad request as a duplicate request and withholding the duplicate request from the auction; (Doan Fig.6 discloses clusters of records that are matched in order to match duplicate records; [0005] discloses removing duplicate records; [0028] discloses de-duplication.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for de-duplicating bids of Barnes with the use of key values of Doan to determine provisional duplicates in order to improve performance of a database as related to identifying and removing duplicate records (Doan [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 13, Barnes discloses:
The system of claim 12, wherein the fingerprint comprises a combination of elements of the metadata configured to verify a website and a user and to define attributes of the ad request. (Barnes [0417] discloses training software to interact with websites the user accesses frequently.)
Regarding claim 14, although Barnes discloses systems and methods for de-duplicating bids for an advertising request based on an ad request including auctions and sending/receiving and storing information about highest bids and using fingerprint data, Barnes does not specifically disclose an internet protocol or date and time. However, Doan discloses the following limitations:
The system of claim 12, wherein the fingerprint comprises a hash comprising at least two of an internet protocol ("IP") address, uniform resource locator ("URL"), and a date and time. (Doan [0090] discloses an internet protocol; [0128] discloses date information; [0103] discloses specified times.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for de-duplicating bids of Barnes with the use of key values of Doan to determine provisional duplicates in order to improve performance of a database as related to identifying and removing duplicate records (Doan [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 15, Barnes discloses:
The system of claim 12, wherein the database resides in shared memory across multiple servers configured to receive ad requests. (Barnes [0145] discloses retrieving necessary information from a database, by transmitting a request for an acknowledgement from any available storage devices and by transmitting a request to a network server or master.) 
Regarding claim 16, Barnes discloses:
The system of claim 12, wherein bids received during the auction are stored in the database in association with the fingerprint. (Barnes [0302] discloses devices that store bidders and bids information; [0304] discloses receiving and storing bids and associated bid information.)
Regarding claim 18, although Barnes discloses systems and methods for de-duplicating bids for an advertising request based on an ad request including auctions and sending/receiving and storing information about highest bids and using fingerprint data, Barnes does not specifically disclose withholding duplicates. However, Doan discloses the following limitations:
The system of claim 12, wherein withholding the duplicate request from the auction includes waiting long enough for the auction to complete, wherein the highest bid is also sent to the separate SSP. (Doan [0005] discloses removing duplicate records; [0028] discloses de-duplication.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for de-duplicating bids of Barnes with the use of key values of Doan to determine provisional duplicates in order to improve performance of a database as related to identifying and removing duplicate records (Doan [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 19, Barnes discloses:
The system of claim 12, wherein a highest number of bids including the highest bid are communicated to the SSP. (Barnes [0304] discloses transmitting information about highest bids to devices of users.)
Regarding claim 20, although Barnes discloses systems and methods for de-duplicating bids for an advertising request based on an ad request including auctions and sending/receiving and storing information about highest bids and using fingerprint data, Barnes does not specifically disclose provisional duplicates. However, Doan discloses the following limitations:
The system of claim 12, further comprising configuring a processor to perform further processing wherein, if a match is determined, prior to withholding a duplicate request from an auction: designating the duplicate request as a provisional duplicate and further processing the provisional duplicate to determine whether exceptions have been configured by one or more of the SSP or the one or more DSPs; and if exceptions are found, advancing the provisional duplicate for inclusion in the auction. (Doan Fig. 6; [0079] disclose clusters of records that are matched based on key values and a duplicate matching module that uses those key values and setting a duplicate set as “null”.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for de-duplicating bids of Barnes with the use of key values of Doan to determine provisional duplicates in order to improve performance of a database as related to identifying and removing duplicate records (Doan [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 21, although Barnes discloses systems and methods for de-duplicating bids for an advertising request based on an ad request including auctions and sending/receiving and storing information about highest bids and using fingerprint data, Barnes does not specifically disclose provisional duplicates. However, Doan discloses the following limitations:
The system of claim 20, wherein a user interface is configured by the SSP to allow all provisional duplicates to be advanced for inclusion in the auction. (Doan [0024] discloses the use of key values when determining matches and matching duplicate records.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for de-duplicating bids of Barnes with the use of key values of Doan to determine provisional duplicates in order to improve performance of a database as related to identifying and removing duplicate records (Doan [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 22, Barnes discloses:
The system of claim 21, wherein the user interface is configured to allow provisional duplicates to advance to auction based on one or more of a timestamp within the fingerprint for the ad request, and a predetermined number of provisional duplicates. (Barnes [0265] discloses number and timing of advertisements in all of the applications and duration.)  
Regarding claim 23, Barnes discloses:
A method for de-duplicating bids for an advertising request in a real-time bidding online environment, (Barnes [0151] discloses removing duplicate data; [0488] discloses removing duplicates including placement of advertisements) comprising: receiving an ad request from a SSP; (Barnes [0241] discloses requests by the user to view advertisements (i.e. ad request))
creating a fingerprint based on metadata of the ad request; (Barnes [0103] discloses fingerprint data as part of the authentication module.)
determining if the fingerprint matches a pre-existing fingerprint within a database; (Barnes [0109] discloses authentication data that may be stored and retrieved in order to determine if it matches data stored in a memory.) 
if the fingerprint does not match a pre-existing fingerprint, writing the fingerprint to the database; (Barnes [0050]; [0109] discloses profiles including fingerprint data that matches and does not match.)
holding an auction for bids from one or more DSPs for the ad request associated with the fingerprint; (Barnes [0011] discloses a system for facilitating localized auctions.)
before or after the auction, receiving one or more additional ad request from the SSP or a separate SSP; (Barnes [0233] discloses transmitting and advertisement in response to a request.)
creating an additional fingerprint for each of the one or more additional ad request; (Barnes [0104-0105] disclose using additional authentication information from the user including a fingerprint upon the user submitting a request.)
determining if the additional fingerprint matches a pre-existing fingerprint within the database and, (Barnes [0050]; [0109] discloses profiles including fingerprint data that matches and does not match.)
comparing bids from the auction to identify a highest bid for the ad request associated with the fingerprint; (Barnes [0030] discloses information associated with highest bids and using that information to bid.)
and submitting the highest bid to the SSP. (Barnes [0270] discloses using bid prices in order to determine if the vendor may or may not transmit the advertisement, the vendor has set a maximum bid price.) 
Although Barnes discloses systems and methods for de-duplicating bids for an advertising request based on an ad request including auctions and sending/receiving and storing information about highest bids, Barnes does not specifically disclose withholding duplicates. However, Doan discloses the following limitations:
if a match is determined: designating the duplicate request as a provisional duplicate and further processing the provisional duplicate to determine whether exceptions have been configured by one or more of the SSP or the one or more DSPs; and if exceptions are found, advancing the provisional duplicate for inclusion in the auction; if exceptions are not found, designating the one or more additional ad request as a duplicate request and withholding the duplicate request from the auction; (Doan Fig.6 discloses clusters of records that are matched in order to match duplicate records; [0005] discloses removing duplicate records; [0028] discloses de-duplication.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for de-duplicating bids of Barnes with the use of key values of Doan to determine provisional duplicates in order to improve performance of a database as related to identifying and removing duplicate records (Doan [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 24, Barnes discloses:
The method of claim 23, wherein the fingerprint comprises a combination of elements of the metadata configured to verify a website and a user and to define attributes of the ad request. (Barnes [0417] discloses training software to interact with websites the user accesses frequently.) 
Regarding claim 25, although Barnes discloses systems and methods for de-duplicating bids for an advertising request based on an ad request including auctions and sending/receiving and storing information about highest bids and using fingerprint data, Barnes does not specifically disclose an internet protocol or date and time. However, Doan discloses the following limitations:
The method of claim 23, wherein the fingerprint comprises a hash comprising at least two of an internet protocol ("IP") address, uniform resource locator ("URL"), and a date and time. (Doan [0090] discloses an internet protocol; [0128] discloses date information; [0103] discloses specified times.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for de-duplicating bids of Barnes with the use of key values of Doan to determine provisional duplicates in order to improve performance of a database as related to identifying and removing duplicate records (Doan [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 26, Barnes discloses:
The method of claim 23, wherein the database resides in shared memory across multiple servers configured to receive ad requests. (Barnes [0145] discloses retrieving necessary information from a database, by transmitting a request for an acknowledgement from any available storage devices and by transmitting a request to a network server or master.) 
Regarding claim 27, although Barnes discloses systems and methods for de-duplicating bids for an advertising request based on an ad request including auctions and sending/receiving and storing information about highest bids and using fingerprint data, Barnes does not specifically disclose provisional duplicates. However, Doan discloses the following limitations:
The method of claim 23, wherein a user interface is configured by the SSP to allow all provisional duplicates to be advanced for inclusion in the auction. (Doan [0024] discloses the use of key values when determining matches and matching duplicate records.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for de-duplicating bids of Barnes with the use of key values of Doan to determine provisional duplicates in order to improve performance of a database as related to identifying and removing duplicate records (Doan [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 28, Barnes discloses:
The method of claim 27, wherein the user interface is configured to allow provisional duplicates to advance to auction based on one or more of a timestamp within the fingerprint for the ad request, and a predetermined number of provisional duplicates. (Barnes [0265] discloses number and timing of advertisements in all of the applications and duration.)
Claim(s) 6/17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Doan, further in view of US Pub. No. 2016/0078497 (hereinafter; Hummel).
Regarding claim 6, although Barnes discloses systems and methods for de-duplicating bids for an advertising request based on an ad request including auctions and sending/receiving and storing information about highest bids, Barnes does not specifically disclose highest bids resulting in no-bids. However, Hummel discloses the following limitations:
The method of claim 1, wherein a no-bid is stored in the memory database when the auction yields no bids, and wherein the highest bid is the no-bid. (Hummel [0029] discloses highest ranked bids and a randomized mechanism for determining winning bids and removing bids that will not win the auction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for de-duplicating bids of Barnes with the systems and methods for setting allocations for an auction including receiving requests for content presentation of Hummel in order to select a winning content item based on the auction (Hummel abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 17, although Barnes discloses systems and methods for de-duplicating bids for an advertising request based on an ad request including auctions and sending/receiving and storing information about highest bids, Barnes does not specifically disclose highest bids resulting in no-bids. However, Hummel discloses the following limitations:
The system of claim 12, wherein a no-bid is stored in the memory database when the auction yields no bids, and wherein the highest bid is the no-bid. (Hummel [0029] discloses highest ranked bids and a randomized mechanism for determining winning bids and removing bids that will not win the auction.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for de-duplicating bids of Barnes with the systems and methods for setting allocations for an auction including receiving requests for content presentation of Hummel in order to select a winning content item based on the auction (Hummel abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
US Pub. No. 2021/0304121 (Lee et al.) discloses systems and methods for deduplication using artificial intelligence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683